Landon, J. (dissenting):
The trial judge found as iacts that the four appellants each knew when they severally received their preferential payments from the insolvent assignors, immediately preceding the general assignment, that the assignors contemplated the making and intended to make such assignment, and that each appellant took the payment to him*265self with the intent thereby to be preferred to a greater extent than one-third of the assets of the assignors, after making the proper deductions allowed by law, and with the intent to evade the statute, and that each appellant concurred in said illegal intent and purpose.
These findings are, I think, justified by the evidence. The questions involved in them are purely matters of fact, and as to them the trial court responded as a jury. The inferences from the entire transaction were for the trial judge to make. Tlie circumstances pointed, not obscurely, to the appellants’ collusive knowledge and intent. Not one of the appellants took the stand. We may infer in support of the judgment that if any one of them could have exculpated himself he would have done so. We are to presume that the trial judge gave due weight to such legal maxims as that fraud must be proved; that if the evidence points equally to an honest intent as to a dishonest one, the honest one must be preferred, and the like; and that he found the fact as he did because the evidence constrained his judgment that way. It was a natural and, I think, right finding.
In Manning v. Beck (129 N. Y. 1) it was found as a fact that the creditor to whom the debtor assigned his property was, at all times, ignorant of any fraudulent intent on the part of the assignor. There was no finding there, as here, that the assignor made the transfer to his creditor in contemplation of making a general assignment.
I advise affirmance.
Judgment reversed and a new trial granted, costs to abide the event.